249 U.S. 415 (1919)
BURR ET AL., PARTNERS, DOING BUSINESS UNDER THE FIRM NAME OF PARKINSON & BURR,
v.
CITY OF COLUMBUS, OHIO, ET AL.
No. 739.
Supreme Court of United States.
Argued January 10, 1919.
Decided April 14, 1919.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF OHIO.
Mr. Joseph S. Clark, with whom Mr. Karl E. Burr, Mr. Henry A. McCarthy, Mr. Henry J. Booth and Mr. W.O. Henderson were on the briefs, for appellants.
Mr. Henry L. Scarlett, with whom Mr. David F. Pugh was on the brief, for appellees.
Memorandum by direction of the court, by MR. JUSTICE DAY.
This case was argued and submitted with No. 715, just decided, ante, 399. It was brought by owners and holders of more than $200,000 of certain mortgage bonds of the Street Railway Company. The bill alleged diversity of citizenship, and also rights alleged to arise under the Constitution. The case was heard upon motion for a temporary injunction and upon defendant's motion to dismiss the bill. The injunction was refused, the motion to dismiss was granted and a decree entered accordingly. To all intents the case is controlled by the decision in No. 715. The decree of the District Court is
Affirmed.